Title: [May 1769]
From: Washington, George
To: 




May 1. Set out from Peytons & passing thro Fredericksburg reachd Hubbards Ordy.

   

 


2. Got to Eltham—after foundg. my Horse.


   
   GW crossed the Pamunkey at Sweet Hall as he had during the previous year, but since his last trip the name of the ferry there had changed from Claiborne’s to Ruffin’s. Robert Ruffin, a wealthy planter formerly of Dinwiddie County, had recently acquired Sweet Hall and the ferry from Claiborne and had moved there with his wife Mary, daughter of John and Mary Clack and widow of Col. John Lightfoot (d. 1751) of Brunswick County (Va. Gaz., P&D, 24 Nov. 1768; P, 23 May 1777; ruffin“Ruffin Family.” William and Mary Quarterly, 1st ser., 18 (1909–10): 251–58., 252). At Ruffin’s on this day GW spent 4s. for ferriages and 15s. to care for a sick horse (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 290).



 


3. Went into Williamsburg and dined with the Council & spent the Evening in the Daphne.


   
   The Daphne was a room in the Raleigh Tavern, on Duke of Gloucester Street about half a block from the Capitol. Owned at this time by Anthony Hay (d. 1770), a former cabinetmaker, the Raleigh was a center of social, political, and business activities in Williamsburg. Public auctions were often held in front of it, and many important meetings and fashionable balls took place inside its elegant rooms (raleigh tavernColonial Williamsburg. The Raleigh Tavern. Williamsburg, Va., 1934., 7–10). While GW was at the Raleigh on this date, he bought subscriptions to three Williamsburg purse races from Hay (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 290). “There are races at Williamsburgh twice a year,” a visitor to the town about this time observed, “that is, every spring and fall, or autumn. Adjoining to the town is a very excellent course, for either two, three or four mile heats. Their purses are generally raised by subscription, and are gained by the horse that wins two four-mile heats out of three; they amount to an hundred pounds each for the first day’s running, and fifty each day after; the races commonly continuing for a week” (smythJ. F. D. Smyth. A Tour in the United States of America: containing An Account of the Present Situation of that Country; The Population, Agriculture, Commerce, Customs, and Manners of the Inhabitants; Anecdotes of several Members of the Congress, and General Officers in the American Army; and Many other very singular and interesting Occurrences . . .. 2 vols. London, 1784., 1:17–19).



   
   GW also amused himself frequently at the card table during this visit to Williamsburg, winning £4 17s. 6d. this day but losing £1 the next (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 290). He did not lodge at the Raleigh but stayed as usual at Mrs. Campbell’s place (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 291).



 


4. Dined with the Speaker and spent the Evening (that is supped) at Mrs. Campbells.


   
   GW today borrowed £50 from Fielding Lewis to pay Peyton Randolph for a “tenth of 100 Tickets taken in Partnership with himself and others in Colo. Byrds Lottery” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 290).



 


5. Dined at the Governors and supped at Mr. Carters.


   
   Robert Carter (1728–1804) of Nomini Hall in Westmoreland County, a grandson of Robert “King” Carter, had become a member of the council in 1758 and now lived in a handsome town house next to the Governor’s Palace. He returned to live at Nomini Hall in 1771 but remained on the council until the Revolution (mortonLouis Morton. Robert Carter of Nomini Hall: A Virginia Tobacco Planter of the Eighteenth Century. Williamsburg, Va., 1941., 42–45).



 


6. Dined at Mrs. Campbells & spent the Eveng. there without supping.

   

   
 


7. Dined at Ayscoughs and supped there also.
 


8. Dined at Anthony Hays and Supped at Mrs. Campbells.


   
   The Raleigh Tavern had been named in honor of Sir Walter Raleigh many years earlier by one of Hay’s predecessors, and it was known as the Raleigh throughout the rest of its existence. However, GW and others often referred to the tavern by the name of its current proprietor.


   
   
   The House of Burgesses sat today as scheduled. Governor Botetourt gave a brief address and committees were appointed. GW was placed on the committee of propositions and grievances and the committee of privileges and elections (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 187–92). Later this day he lost £1 at cards but won £1 5s. the next (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 290).



 


9. Dined at the Palace, & spent the Evening in my own Room.


   
   The burgesses on this day began the routine business of considering various petitions and claims from citizens.



 


10. Dined at Mrs. Campbells and spent the Evening at Hay’s.


   
   GW paid £1 today for two pairs of snap earrings George Mason had asked him to buy (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 290).



 


11. Again dined at Mrs. Campbells, and spent the Evening at Hays.
 


12. Dined with Mr. Wythe and Supped at Hays.



   
   George Wythe, now clerk of the House of Burgesses and a prominent Williamsburg lawyer, lived in a brick mansion on the Palace green.



 


13. Dined at Mrs. Campbells and went over to Gloucester to Colo. W. Lewis’s afterwards.


   
   Col. Warner Lewis (b. 1720), son of Col. John and Frances Fielding Lewis, lived at Warner Hall in Gloucester County. He was the elder brother of Fielding Lewis, husband of GW’s sister Betty (sorleyMerrow Egerton Sorley, comp. Lewis of Warner Hall: The History of a Family . . .. 1935. Reprint. Baltimore, 1979., 67–68).



   
   Today being Friday, the burgesses adjourned for the weekend after attending to a few items of routine business.



 


14. At Colo. Lewis’s all day.


   
   GW won £1 at cards on this date (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 290).



 


15. Returnd to Williamsburg by nine oclock in the Morng. after Breakfasting in York Town. Dined at Mrs. Campbells & supped at Hays.

   
   
   The burgesses resumed their session at the usual hour of 11:00 A.M. GW and several other members were today added to the committee on religion, which handled matters relating to the organization of parishes (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 211).



 


16. Rid over my dower Land in York, to shew that, and the Mill, to the Gentlemen appointed by the Genl. Court to value & report thereon. Came in to Breakfast. Dined at the Speakers and spent the Evening at Hays.


   
   GW had been trying for at least the last two years to rent out the dower property in York County, because it was too far from Mount Vernon for him to inspect as often as he thought he should (Va. Gaz., P&D, 2 April 1767). “Middling Land under a Mans own eye,” he later remarked, “is more profitable than rich Land at a distance” (GW to John Parke Custis, 24 July 1776, ViHi). He had now decided to rent the property to Jacky Custis and thus consolidate all the Custis lands in York County under his name, if a place could be found near Mount Vernon to which the dower slaves on the York plantations could be moved and if the General Court, to which GW was responsible for the administration of Jacky’s estate, approved the transaction (GW to John Posey, 11 June 1769, DLC:GW; receipt from Edmund Pendleton, 23 Nov. 1769, ViHi: Custis Papers). Both conditions were fulfilled by 1771 when GW began to charge Jacky’s account £150 a year for the use of the “Land and Mill in York County as settled with the Genl. Court” (custis account bookGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.). Claiborne’s plantation in King William County was rented to Jacky in 1778 (GW to James Hill, 27 Oct. 1778, DLC:GW).



   
   The burgesses on this date sat as a committee of the whole to consider various British treason acts being cited in London as legal grounds for bringing leaders of colonial protests against Parliament’s taxes to England for trial. After a debate, four resolutions were put before the house and were promptly passed. Known as the Virginia Resolves, they declared that the burgesses, with the consent of the governor and the council, had the

   sole right to impose taxes on the inhabitants of Virginia; that Virginians had a right to petition the king for redress of grievances; that Virginians could be tried for treason and other crimes only by established procedures in the established courts within the colony; and that an address should be sent to the king beseeching him “as the Father of all his people . . . to quiet the Minds of his loyal Subjects of this Colony, and to avert from them, those Dangers and Miseries which will ensue, from seizing and carrying beyond the Sea, any Persons residing in America, suspected of any Crime whatsoever, to be tried in any other Manner, than by the ancient and long established Course of Proceeding.” Before adjournment, the resolves were ordered to be sent to the assemblies of the other colonies, and a committee was appointed to write the petition to the king (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 214–15).



 


17. Dined at the Treasurers and was upon a Committee at Hays till 10 oclock.

   
   
   The address to the king was presented to the burgesses today and accepted without dissent. The house then turned to other business, but about noon Speaker Randolph received a message from Governor Botetourt commanding the burgesses to come immediately to the council chamber. When they were assembled there, Botetourt spoke: “Mr. Speaker, and Gentlemen of the House of Burgesses, I have heard of your Resolves, and augur ill of their Effect. You have made it my Duty to dissolve you; and you are dissolved accordingly” (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, 215–18). With that statement this session of the house came to an abrupt end, but most of the dissolved burgesses, including GW, promptly reassembled a few doors down the street at Hay’s Raleigh Tavern, meeting unofficially in the Apollo Room to consider “their distressed Situation.” Peyton Randolph was elected moderator of the group, and a committee was appointed to prepare a plan for a Virginia nonimportation association (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, xxxix-xl).



 


18. Dined at Mrs. Dawsons & went to Bed by 8 Oclock.

   
   
   Another meeting of the dissolved burgesses was held in the Apollo Room today beginning at 10:00 A.M. The committee appointed on the previous day presented a nonimportation plan, and after being “read, seriously considered, and approved,” it was signed by 88 “of the principal Gentlemen of the Colony,” including GW. The subscribers promised that “by their own Example, as all other legal Ways and Means in their Power,” they would “promote and encourage Industry and Frugality, and discourage all Manner of Luxury and Extravagence.” No member of the association was henceforth to import directly or indirectly any article taxed by Parliament for the purpose of raising a revenue in America (except inexpensive paper) or any untaxed article appearing on a long detailed list of European agricultural and manufactured goods. Forbidden items that had been previously ordered could be received, but after 1 Sept. 1769, none in the colony, regardless of date of importation, was to be bought. These agreements were to remain in effect until one month after the repeal of the Townshend Acts or until the members of the association decided to dissolve it, but in the latter case the prohibition against taxed articles would remain in effect until repeal of the taxes (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1766–69, xl-xliii).




   
   GW today bought a copy of John Dickinson’s recent pamphlet, Letters from a Farmer in Pennsylvania to the Inhabitants of the British Colonies. He also purchased a pair of gloves, medicines, and coffee and paid his bill at Hay’s: £2 12s. 9d., including 20s. “arisg. from the Associaters meetg. there” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 290).



 


19. Dined again at Mrs. Dawson’s and went to the Queens Birth Night at the Palace.


   
   Today “being the queen’s birthday, the flag was displayed on the Capitol; and in the evening . . . the Governour gave a splendid ball and entertainment at the Palace, to a very numerous and polite company of Ladies and Gentlemen” (Va. Gaz., P&D, 25 May 1769).



 


20. Left Williamsburg on my return home. Dined at Colo. Bassetts & stayd the rest of the day there.


   
   GW paid two accounts before leaving town: £6 15s. to Mrs. Campbell for his board and lodging and £2 6s. to the barber George Lafong for dressing his hair. He also lent £5 in cash to a friend, Robert Rutherford, burgess from Frederick County in the past session (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 291). At Eltham he paid Mrs. Bassett £3 2s. 3d. for a piece of chintz, a hairpin, and a hair comb (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 291).



 


21. Crossd over to my own Plantation. Dined at Todds & lodgd at Port Royal.
 


22. Reachd home after going as far as Colo. Harrisons with a view of crossing thro Maryland & being disappointed was obl[iged] to come up the Virginia side. Found Mrs. Bushrod Mrs. W. Washington & their families here—also Mr. Boucher Mr. Addison, Mr. Magowan and Doctr. Rumney—Jacky Custis.

	
   
   Mildred Washington Bushrod (c.1720–1785), of Gloucester County, a cousin of GW, was the sister of Warner Washington, Sr., and the widow of John Bushrod (d. 1760) of Westmoreland County. She had been his second wife, and he her second husband, but she had no children by either of her two marriages, John Bushrod’s daughters Hannah and Elizabeth having been born to his first wife, Jenny Corbin Bushrod (kenner“Kenner Family.” William and Mary Quarterly, 1st ser., 14 (1906): 173–81., 177–78; GW to Ruthey Jones, 25 Sept. 1783, DLC:GW). After John Bushrod died, Mildred apparently returned to Gloucester County, where she was listed on the tax roll for 1770 as owning 1,280 acres of land and a sedan chair (gloucesterPolly Cary Mason, comp. Records of Colonial Gloucester County, Virginia: A collection of abstracts from original documents concerning the lands and people of Colonial Gloucester County. 2 vols. Newport News, Va., 1946–48., 1:92). Her family on this visit may be children of her other brother, Henry Washington of Middlesex County, who at his death in 1763 had left a son, Thacker, and three underage daughters, Elizabeth, Catherine, and Ann (wayland [1]John W. Wayland. The Washingtons and Their Homes. 1944. Reprint. Berryville, Va., 1973., 325).



   
   mr. addison: probably Rev. Henry Addison (1717–1789), who in 1751 married Rachel Dulany (d. 1774), eldest daughter of Daniel Dulany the elder. The Addison and Dulany families of Maryland were at this time allied in a bitter struggle to oust the rector of Saint Anne’s Parish, the parish

serving the town of Annapolis. For a new rector they were looking to Addison to bring in Jonathan Boucher, who was willing to open a school in Annapolis for the sons of the Addison and Dulany families (boucher [1]Jonathan Bouchier, ed. Reminiscences of an American Loyalist, 1738–1789: Being the Autobiography of The Revd Jonathan Boucher, Rector of Annapolis in Maryland and afterwards Vicar of Epsom, Surrey, England. Boston, 1925., 50–57; landAubrey C. Land. The Dulanys of Maryland: A Biographical Study of Daniel Dulany, the Elder (1685–1753) and Daniel Dulany, the Younger (1722–1797). Baltimore, 1955., 280–82).



 


23. Mr. Addison and Mr. Boucher went away. At home myself all day.
 


24. At home all day. Mr. Magowan went down to Dumfries.
 


25. Rid to Muddy hole, Doeg Run and Mill & returnd to Dinner.
 


26. Rid into the Neck and from there went up to a Race at Cameron.
 


27. Went in to Alexandria to a Barbecue and stayed all Night.


   
   GW on this date won 8s. playing cards (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 291).



 


28. Returnd home early in the Morning & went to Pohick Church returning to Dinner.
 


29. At home all day.
 


30. Rid to Muddy hole about 11 Oclock and returnd to Dinner.
 


31. Set of with Mrs. Washington & Patcy Mr. W. Washington & wife Mrs. Bushrod & Miss Washington & Mr. Magowan for Towlston in order to stand for Mr. B. Fairfax’s 3d. Son which I did together with my Wife, Mr. W[arne]r Washington & his Lady.


   
   mr. b. fairfax’s 3d. son: Ferdinando Fairfax (1769–1820), who is here becoming a godson of GW, married Elizabeth Cary, was the heir of George William Fairfax, and was a principal mourner at GW’s funeral.



